Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered January 20, 1987, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree (Penal Law *273§ 265.02), and sentencing him, as a persistent violent felony offender, to an indeterminate term of from six years to life, to run concurrently with an indeterminate term of from 12 years to life previously imposed on a robbery conviction in Kings County, is unanimously affirmed.
The sole contention on appeal was that defendant’s sentence should be vacated in the event of a reversal of his Kings County judgment of conviction, which was also being appealed, since the terms of his negotiated plea called for the sentence to run concurrently with the sentence in that matter. (See, People v Rogers, 48 NY2d 167, 174-175; People v Clark, 45 NY2d 432.) In light of the fact that the Appellate Division for the Second Judicial Department has, since the filing of defendant’s brief, affirmed the Kings County judgment (see, People v James, 159 AD2d 723), this issue has become moot, leaving no basis for disturbing the judgment of conviction. (See, People v Landy, 59 NY2d 369, 377.) Concur— Kupferman, J. P., Sullivan, Rosenberger, Kassal and Smith, JJ.